Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

wherein the collar further has a chamfered surface between the outer surface and a frontal annular surface; and a sealing device, wherein the sealing device comprises: a circular annular wall; an annular cylindrical wall extending axially from a circumference of the circular annular wall; a first radially internal surface defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a first length of the annular cylindrical wall; a second radially internal surface defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a second length of the annular cylindrical wall, the second radially internal surface axially proximate to the circular annular wall and the first radially internal surface axially distal to the circular annular wall; a first radius defined by the first radially internal surface; a second radius, greater than the first radius, defined by the second radially internal surface; and a sealing material disposed circumferentially upon the second radially internal surface, the sealing material defining a radial dimension that is less than the difference between the second radius and the first radius, wherein the second radially internal surface and the circular groove have respective engagement surfaces which are conical; wherein the sealing material seals an interface between the second radially internal surface and the outer lateral surface, wherein the sealing material is configured to be distributed from the conical respective engagement surfaces of the second radially internal surface and the circular groove to the chamfer; and wherein the conical respective engagement surfaces and the chamfer are free from the sealing material.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656